R. GUY COLE, JR., Circuit Judge.
I concur with the majority on every issue except for its decision to reverse the district court’s award of attorney fees to the Plaintiffs. With respect to that issue, I agree that no injunctive relief is necessary to entitle Plaintiffs to the “common benefit” exception to the American Rule. However, I do not agree with the majority’s conclusion that the district court abused its discretion in awarding attorney fees. For that reason, I respectfully dissent.
This Circuit reviews an award of attorney fees for abuse of discretion. Smoot v. United Transp. Union, 246 F.3d 683, 647-48 (6th Cir.2001). A district court abuses its discretion if it relied upon clearly erroneous findings of fact, improperly applied the governing law, or used an erroneous legal standard. Id. (quoting Owner-Operator Indep. Drivers Ass’n, Inc. v. Bissell, 210 F.3d 595, 597 (6th Cir.2000)). Under this standard, the appellate court reviews the district court’s legal conclusions de novo and its factual findings for clear error. Id.
On the basis of his thorough review of the record and the law, Judge Marbley concluded
that Plaintiffs rendered a substantial service to their union and fellow union members in vindicating their Title I rights by challenging their removal from office and the lawfulness of Defendant’s imposition of trusteeship under Title III. In the absence of an attorney fees award, Plaintiffs would confer this benefit at an expense possibly amounting to nearly half of their total recovery. The burden that such an expense would impose on Plaintiffs stands out of proportion with the benefit received by the union membership as a whole.
J.A. at 652-53.
The majority concedes that Plaintiffs, in vindicating their own free speech rights, “benefitted the Local as a whole.” Majority at 489. This perception is fully supported by Hall v. Cole:
When a union member is disciplined for the exercise of any of the rights protected by Title I, the rights of all members of the union are threatened. And, by vindicating his own right, the successful litigant dispels the “chill” cast upon the rights of others. Indeed, to the extent that such lawsuits contribute to the preservation of union democracy, they frequently prove beneficial not only in the immediate impact of the results achieved but in their implications for the future conduct of the union’s affairs.
412 U.S. 1, 8, 93 S.Ct. 1943, 36 L.Ed.2d 702 (1973) (internal quotation marks and citation omitted).
Nevertheless, the majority denies Plaintiffs attorney fees because “the local union is not benefitting from the efforts of the successful Plaintiffs in the same way as the Plaintiffs and so would not be unjustly enriched at the Plaintiffs’ expense if they did not equally contribute to the litigation *491expense.” Majority at 19. The majority’s reasoning is somewhat elliptical, but appears to rest on the premise that whatever benefit the local may have received by Plaintiffs’ vicarious protection of its free speech rights is not proportional to Plaintiffs’ compensatory and punitive damage award, to which the local can claim no share. See Shimman v. Int’l Union of Operating Engineers, Local 18, 744 F.2d 1226, 1234 (6th Cir.1984) (en banc).
In Shimman v. Int’l Union of Operating Eng’rs, Local 18, we held that a plaintiff who received over $250,000 in compensatory and punitive damages in an LMRDA case may have “rendered a substantial benefit” to the union members by vindicating free speech rights, but did not render a “common benefit,” because the union members could not partake of the monetary award. 744 F.2d at 1234.1 The rationale was that the fee award must “operate so as to impose the burden in proportion to the benefits received.” Id. at 1235.
The catch, of course, is what is proportional? The unstated assumption in Shim-man is that the union members’ Title I rights were worth something less than $250,000 minus the plaintiff’s costs to litigate the case. That assumption is adopted by the majority decision in this case. Essentially, the majority attaches a price tag to the local members’ rights at around half of Plaintiffs’ total recovery. However, neither the Shimman court nor the majority in this case offer any reason why we should discount the union members’ free speech rights by the amount any particular plaintiff receives in compensatory or punitive damages.
Furthermore, the majority’s proportionality test cannot be squared with another case from this Circuit, coincidentally also called Shimman. In Shimman v. Miller, a plaintiff brought an LMRDA action seeking broad monetary and injunctive relief against his union, and received, in the end, only the right to have his one letter printed, in its entirety, in a union newspaper. 995 F.2d 651, 655 (6th Cir.1993). Nevertheless, we remanded that case to the district court to consider awarding attorney fees because the plaintiffs success had “rendered a substantial service to his union as an institution and to all of its members by vindicating his own right of free speech.” Id. at 656. Although on its face the benefit to the union members in Shimman v. Miller is almost comically small — the right to read the plaintiffs one letter — we nonetheless held by implication that it may disproportionately benefit the union members if they did not help foot the legal bill.
As these cases demonstrate, the proportionality of benefit to cost in an LMRDA action, like the award of punitive damages, does not admit to an easy calculus. Cf. BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 582, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996). Ultimately, proportionality is inescapably a fact-intensive investigation. Plaintiffs who defy a particularly egregious abuse of power through an LMRDA action may confer a greater benefit upon that union’s membership than a plaintiff who brings suit against a less egregious violator. The common benefit exception is an exercise of a court’s equitable powers, *492Hall, 412 U.S. at 4-5, 93 S.Ct. 1948, and like any equitable remedy, its propriety will change from circumstance to circumstance. See Lussier v. Runyon, 50 F.3d 1103, 1110 (1st Cir.1995) (noting that “the hallmarks of equity have long been flexibility and particularity”).
For that reason, I believe we should be more deferential to the trial court, and should disturb the district court’s decision only where the proportion between benefit to the union members and cost to the plaintiffs is clearly unsupported by the record. Cf. Murray v. Laborers Union Local No. 324, 55 F.3d 1445, 1453 & n. 15 (9th Cir.1995) (holding that the question of whether a plaintiff has conferred a “substantial benefit” to permit award of attorney fees is reviewed for clear error). There was clearly sufficient evidence in this case for the district court to conclude that the union had behaved particularly badly, and that the union members’ rights were seriously jeopardized. It was therefore rational for the court to conclude the union members should pay their portion of the litigation costs. For these reasons, I respectfully dissent.

. Confusingly, we later stated that this benefit was also "incidental.” Shimman, 744 F.2d at 1234. The relationship between these terms is not at all clear from that case. Presumably, a plaintiff may render a “substantial benefit” to his union membership by bringing suit, but if that "substantial benefit” is only "incidental” to the action (for example, by deterring future behavior), than any resulting compensation will not be for the "common benefit.” I believe that to get out of this thicket of terms it is better to focus on what the Shimman court found to be dispositive-whether the plaintiffs or the union members received a benefit out of proportion to the litigation costs they incurred.